       Case 8:21-cv-00282-GLS-DJS Document 6 Filed 03/31/21 Page 1 of 8




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

KEVIN GRIFFIN,

                                    Plaintiff,
                                                                  8:21-CV-282
             v.                                                    (GLS/DJS)

THOMAS P. DiNAPOLI, N.Y.S. Comptroller,

                                    Defendant.


APPEARANCES:

KEVIN GRIFFIN
Plaintiff, Pro Se
04-A-6249
Clinton Correctional Facility
P.O. Box 2001
Dannemora, New York 12929

DANIEL J. STEWART
United States Magistrate Judge

                  REPORT-RECOMMENDATION and ORDER

      The Clerk has sent to the Court for review a Complaint submitted by pro se

Plaintiff Kevin Griffin, asserting claims pursuant to 42 U.S.C. § 1983, together with an

application to proceed in forma pauperis (“IFP”). Dkt. No. 1 (“Compl.”); Dkt. No. 2

(“IFP Application”). Plaintiff also seeks the appointment of counsel. Dkt. No. 4. By

separate order, the Court approved Plaintiff’s IFP Application.


                                           -1-
          Case 8:21-cv-00282-GLS-DJS Document 6 Filed 03/31/21 Page 2 of 8




                          I. SUFFICIENCY OF THE COMPLAINT

                                   A. Governing Legal Standard

          Section 1915(e) directs that, when a plaintiff seeks to proceed in forma pauperis,

“(2) . . . the court shall dismiss the case at any time if the court determines that – . . . (B)

the action . . . (i) is frivolous or malicious; (ii) fails to state a claim on which relief may

be granted; or (iii) seeks monetary relief against a defendant who is immune from such

relief.” 28 U.S.C. § 1915(e)(2)(B). 1 Thus, even if a plaintiff meets the financial criteria

to commence an action in forma pauperis, it is the court’s responsibility to determine

whether the plaintiff may properly maintain the complaint that he filed in this District

before the court may permit the plaintiff to proceed with this action in forma pauperis.

See id.

          Likewise, under 28 U.S.C. § 1915A, a court must review any “complaint in a civil

action in which a prisoner seeks redress from a governmental entity or officer or employee

of a governmental entity” and must “identify cognizable claims or dismiss the complaint,

or any portion of the complaint, if the complaint . . . is frivolous, malicious, or fails to

state a claim upon which relief may be granted; or . . . seeks monetary relief from a

defendant who is immune from such relief.” 28 U.S.C. § 1915A; see also Carr v. Dvorin,

171 F.3d 115, 116 (2d Cir. 1999) (per curiam) (explaining that section 1915A applies to



1
 To determine whether an action is frivolous, a court must look to see whether the complaint “lacks an arguable
basis either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989).
                                                     -2-
       Case 8:21-cv-00282-GLS-DJS Document 6 Filed 03/31/21 Page 3 of 8




all actions brought by prisoners against government officials even when plaintiff paid the

filing fee); Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007) (stating that both sections

1915 and 1915A are available to evaluate pro se prisoner complaints).

       In reviewing a pro se complaint, the court has a duty to show liberality toward pro

se litigants, see Nance v. Kelly, 912 F.2d 605, 606 (2d Cir. 1990) (per curiam), and should

exercise “extreme caution . . . in ordering sua sponte dismissal of a pro se complaint

before the adverse party has been served and both parties (but particularly the plaintiff)

have had an opportunity to respond.” Anderson v. Coughlin, 700 F.2d 37, 41 (2d Cir.

1983) (internal citations omitted). Therefore, a court should not dismiss a complaint if

the plaintiff has stated “enough facts to state a claim to relief that is plausible on its face.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. at 556).

       Although a court should construe the factual allegations in the light most favorable

to the plaintiff, “the tenet that a court must accept as true all of the allegations contained

in a complaint is inapplicable to legal conclusions.” Id. “Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice.”

Id. (citing Bell Atl. Corp. v. Twombly, 550 U.S. at 555). “[W]here the well-pleaded facts

do not permit the court to infer more than the mere possibility of misconduct, the
                                              -3-
       Case 8:21-cv-00282-GLS-DJS Document 6 Filed 03/31/21 Page 4 of 8




complaint has alleged–but it has not show[n]– that the pleader is entitled to relief.” Id. at

679 (quoting FED. R. CIV. P. 8(a)(2)). Rule 8 of the Federal Rules of Civil Procedure

“demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”

Ashcroft v. Iqbal, 556 U.S. at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. at 555).

Thus, a pleading that only “tenders naked assertions devoid of further factual

enhancement” will not suffice. Id. (internal quotation marks and alterations omitted).

                             B. Summary of the Complaint

       Plaintiff’s allegations relate to the 2004 denial of disability benefits. Compl. at ¶¶

26-30. He applied for disability benefits in 2003. Id. at ¶ 27. The State Comptroller’s

Office denied Plaintiff’s claim for benefits. Id. at Ex. 4. Plaintiff then sought to overturn

that determination in New York State court, but was unsuccessful. Id. at Exs. 2-3 & 5-6.

Plaintiff alleges that the administrative denial of these benefits violated his right to due

process. Id. at ¶¶ 36-37.

                              C. Analysis of the Complaint

       A review of the Complaint leads the Court to recommend that it be dismissed.

Plaintiff previously commenced an action in this Court asserting the same claims made

in the present action. Griffin v. DiNapoli, 8:16-CV-914 (N.D.N.Y.) (“Griffin I”). Plaintiff

also alleged in that case that the 2004 benefit determination was a denial of due process.

See Griffin I, Dkt. No. 1. Defendant moved to dismiss the complaint in that case as

untimely, barred by res judicata, and on the merits. Griffin I, Dkt. No. 20-1. The District
                                            -4-
       Case 8:21-cv-00282-GLS-DJS Document 6 Filed 03/31/21 Page 5 of 8




Court granted the Motion. Dkt. No. 30. Chief Judge Glenn T. Suddaby first found that

because Plaintiff had unsuccessfully litigated his disability benefits claim in state court

the federal claim was barred by the doctrine of res judicata. Id. at pp. 14-15. Judge

Suddaby next found that Plaintiff’s claim, filed in 2016, but relating to a 2004 disability

denial was untimely under the three year statute of limitations for section 1983 claims.

Id. at pp. 15-16. Finally, the District Court found that the complaint failed to allege a

violation of Plaintiff’s federal rights. Id. at p. 16. The Court then considered whether

Plaintiff should be granted leave to file an amended complaint and concluded that the

basis for dismissal was substantive and could not be cured by different or better pleading

and that dismissal with leave to amend, therefore, was not warranted. Id. at pp. 17-18.

Plaintiff appealed the dismissal of the complaint, but the Second Circuit dismissed the

appeal “because it lack[ed] an arguable basis either in law or in fact.” Griffin I, Dkt. No.

37.

       “In the instant case, the factual predicates of plaintiff’s allegations in the first and

second complaints involve the same events . . . [a]ccordingly, the claims in [Plaintiff’s]

in forma pauperis complaint are now barred by res judicata.” Cieszkowska v. Gray Line

New York, 295 F.3d 204, 206 (2d Cir. 2002). Dismissal under section 1915(e), therefore

is appropriate. Id.; Bell v. Nassau Interim Fin. Auth., 2019 WL 4917892, at *4 (E.D.N.Y.

Sept. 30, 2019).


                                             -5-
       Case 8:21-cv-00282-GLS-DJS Document 6 Filed 03/31/21 Page 6 of 8




       The present Complaint alleges that Plaintiff has newly discovered evidence which

he asserts is relevant to his claims. Compl. at ¶¶ 32-33. This allegation does not alter the

finding that dismissal is appropriate here. The new evidence Plaintiff cites to is an April

2003 letter from the State Comptroller’s Office that Plaintiff claims he received in June

2019. Compl. at ¶¶ 32-33 & Dkt. No.1-2 at Ex. 1. That letter discusses the possibility

that Plaintiff could be eligible for performance of duty disability retirement. Dkt. No. 1-

2 at Ex. 1. The record demonstrates that Plaintiff applied for this benefit, but his claim

was denied at the administrative level. Id. at Ex. 4. That determination was affirmed in

state court. Id. at Ex. 5. Plaintiff offers no further explanation as to why this letter would

undercut Judge Suddaby’s prior determination. Nor does he explain why he did not

commence this action until 2021 when he allegedly received this document in June 2019.

        “Ordinarily, a court should not dismiss a complaint filed by a pro se litigant

without granting leave to amend at least once ‘when a liberal reading of the complaint

gives any indication that a valid claim might be stated.’” Bruce v. Tompkins Cty. Dep’t

of Soc. Servs. ex rel. Kephart, 2015 WL 151029, at *4 (N.D.N.Y. Jan. 7, 2015) (quoting

Branum v. Clark, 927 F.2d 698, 704-05 (2d Cir.1991)). Here, however, as noted above,

the District Court previously found that different pleading could not cure the basis for

dismissal. Griffin I, Dkt. No. 30 at pp. 17-18. That conclusion remains applicable here

and leave to amend would be futile.


                                             -6-
         Case 8:21-cv-00282-GLS-DJS Document 6 Filed 03/31/21 Page 7 of 8




                                 II. APPOINTMENT OF COUNSEL

         Plaintiff also seeks the appointment of pro bono counsel. Dkt. No. 4. “In deciding

whether to appoint counsel, a court should first determine whether the indigent’s position

seems likely to be of substance.” Velasquez v. O’Keefe, 899 F. Supp. 972, 974 (N.D.N.Y.

1995). Given the recommendation that this matter be dismissed, the Court cannot find

that Plaintiff’s claims are likely to be of substance. Accordingly, the Motion for

Appointment of Counsel is denied.

                                            III. CONCLUSION

         For the reasons stated herein, it is hereby

         RECOMMENDED, that Plaintiff’s Complaint be DISMISSED with prejudice

pursuant to 28 U.S.C. §§ 1915(e) & 1915(A); and it is

         ORDERED, that Plaintiff’s Motion for Appointment of Counsel is DENIED; and

it is further

         ORDERED, that the Clerk of the Court serve a copy of this Report-

Recommendation and Order upon the parties to this action.

         Pursuant to 28 U.S.C. § 636(b)(1), the parties have fourteen (14) 2 days within

which to file written objections to the foregoing report. Such objections shall be filed


2
  If you are proceeding pro se and are served with this Order by mail, three additional days will be added to the
fourteen-day period, meaning that you have seventeen days from the date the order was mailed to you to serve and
file objections. FED. R. CIV. P. 6(d). If the last day of that prescribed period falls on a Saturday, Sunday, or legal
holiday, then the deadline is extended until the end of the next day that is not a Saturday, Sunday, or legal holiday.
FED. R. CIV. P. 6(a)(1)(C).
                                                        -7-
       Case 8:21-cv-00282-GLS-DJS Document 6 Filed 03/31/21 Page 8 of 8




with the Clerk of the Court. FAILURE TO OBJECT TO THIS REPORT WITHIN

FOURTEEN (14) DAYS WILL PRECLUDE APPELLATE REVIEW. Roldan v.

Racette, 984 F.2d 85, 89 (2d Cir. 1993) (citing Small v. Sec’y of Health and Human Servs.,

892 F.2d 15 (2d Cir. 1989)); see also 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72 & 6(a).

Dated: March 31, 2021
       Albany, New York




                                           -8-
